Citation Nr: 0610466	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  03-28 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3. Entitlement to service connection for residuals of a left 
elbow fracture, to include as secondary to the left and right 
knee disorder.


REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel
INTRODUCTION

The veteran had active service from July 1953 to June 1958. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.

The Board remanded this case in February 2005 for additional 
development, which subsequently was accomplished.  Thus, this 
case is properly before the Board.
  

FINDINGS OF FACT

1. The competent medical evidence does not show that the 
current left knee disorder is related to service. 

2.  The competent medical evidence does not show that the 
current right knee disorder is related to service.

3.  The competent medical evidence does not show that the 
residuals of a left elbow fracture are related to any service 
connected conditions or to any event in service.
 

CONCLUSIONS OF LAW

1.  The left knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2005).

2.  The right knee disorder was not incurred in or aggravated 
by service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.303 (2005).

3.  The residuals of a left elbow were not incurred in or 
aggravated by service, and not proximately due to or the 
result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1101, 1110, 1111, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.303, 3.310 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the veteran received letter notification 
prior to the initial unfavorable agency decision May 2002.  
The RO provided the veteran letter notice to his claim for 
service connection in a letters dated July 2001 and January 
2002, which informed him that he could provide evidence or 
location of such and requested that he provide any evidence 
in his possession.  Additionally, a July 2003 statement of 
the case (SOC) and September 2005 supplemental statement of 
the case provided the veteran with a summary of the evidence, 
the applicable law and regulations and a discussion of the 
facts of the case.  The notice letters, the SOC, and the SSOC 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Veteran's Center, service department, 
Social Security, and other federal agencies.  He was advised 
that it was his responsibility to either send records 
pertinent to his claim, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  It is the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date, or that a disability rating and 
an effective date for the award of benefits would be assigned 
if service connection was awarded.  Despite the inadequate 
notice provided to the veteran on these two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As a result of the 
decision set forth below, no disability rating or effective 
date will be assigned, thus there is no prejudice to the 
veteran. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

The veteran's service medical records are missing and appear 
to have been destroyed in a fire at the National Personnel 
Records Center in St. Louis, Missouri in July 1973.  Under 
such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

However, that the case law does not lower the legal standard 
for proving a claim for service connection, but rather 
increases the Board's obligation to evaluate and discuss in 
its decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).  

The evidence consists of VA treatment records, statements 
from Mr. V, and a VA examination.  Thus, it does not appear 
that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service Connection

The veteran seeks service connection for a right and left 
knee disorder (hereafter bilateral knee disorder) and the 
residuals of a left elbow fracture, as secondary to the 
bilateral knee disorder. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support a claim of service 
connection. 38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d).

The Court has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence showing: (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
service-connected disease or injury. 38 C.F.R. § 3.310(a). 
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Left and Right Knee Disorders

The veteran seeks service connection for a bilateral knee 
disorder, claiming that his knees were injured during a 
parachute jump in Germany.  He recalled landing from the jump 
and having the parachute drag him.  While dragging on the 
ground, his knees hit a rock or stump causing knee injuries.  
In an October 2001 statement, the veteran stated that after 
the jump, he was badly bleeding and required medical 
attention.  He claims he was put on light duty for two weeks 
and reported to medics for new bandages.  The veteran recalls 
this happening between 1955 and 1958.  In a June 1994 VA 
examination, the veteran stated that he injured his ankle and 
back in jump school.

As previously noted, there are no service personnel records 
associated with the claims folder as they appear to have been 
destroyed in a fire at the National Personnel Records Center 
in St. Louis, Missouri in July 1973.  The veteran's 
separation examination in 1958 or re-enlistment examination 
for the Army National Guard does not show any evidence or 
complaint of a knee injury.  Additionally, service medical 
records do not show a report of or treatment of a knee 
injury.  VA examinations dated June 1972 and 1994 do not 
report a knee injury.   

In a 1972 VA examination, there no complaints, findings, or 
diagnoses of any knee disorders.  The examiner noted that the 
veteran reported that he had 2 parachute jumps prior to 
discharge.  Post-service, the first evidence of a knee injury 
is in March 1984, when the veteran reported severe recurrent 
swelling of the left knee.  VA medical records show that the 
veteran was initially diagnosed with bilateral degenerative 
disease of the knees in 1995.  

A July 2005 VA examination showed that the veteran's right 
knee was tender to palpitation on the right lateral and mid-
patellar tendon; the left knee was tender in the same areas 
plus the medial area.  There was no crepitation palpated on 
active motion.  The veteran had pain on internal torsion, 
external torsion and McMurray on the right and left knee.  
The veteran also had pain on ipsilateral motion of the left 
knee.  The examiner diagnosed both knees with advanced 
tricompartmental degenerative joint disease, with the left 
knee greater than the right.  The examiner noted the 
functional impairment as being severe, mostly due to pain.  
The examiner opined that the bilateral knee disorder is less 
likely than not related to or caused by service.  The 
examiner based this opinion on a review of the facts in the 
veteran's claims file, specifically that there were no knee 
disorders or injuries reported in either the 1958 separation 
examination or the 1972 VA examination.  The examiner also 
stated that it was his opinion that the bilateral knee 
disorder was age-related.
 
The veteran's DD 214 does show that the veteran served in an 
airborne division and does have jump badge.  The Board notes 
that the only supporting evidence of record is written 
statements from Mr. V., who served with the veteran, and 
states that the veteran was injured in a jump.  Therefore, 
the Board accepts the veteran's statements that he was a 
parachuter in service.

As a left knee disorder was first documented in 1984 and a 
right knee disorder was first documented in 1995, many years 
after service, the remaining question is whether the evidence 
establishes that the bilateral knee disorder can be linked to 
service.  38 C.F.R. §§ 3.303(b).  The Board notes that under 
38 C.F.R. § 3.303(b), this nexus requirement can be satisfied 
for a "chronic" condition when: (1) a chronic disease 
manifests itself in service and the veteran currently has the 
same condition; or (2) a disease manifests itself in service 
but is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997). 

The veteran does not provide evidence of any treatment for 
his condition until 1984, more than 20 years after his 
separation from service.  Therefore, there is not a showing 
of continuity of related symptomatology after discharge.  
Savage v. Gober, 10 Vet. App. 495-98, Caldwell v. Derwinski, 
1 Vet. App. 469.  There is also no medical evidence relating 
the veteran's present condition to service; the July 2005 VA 
examiner specifically stated that the bilateral knee disorder 
is less likely than not related or caused by service, based 
on the fact that there were no knee disorder or injury 
reported in either the 1958 separation examination or the 
1972 VA examination.

With respect to negative evidence, the Court of Appeals for 
Veterans Claims has held that the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999); Maxon v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was 
proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised]; see also Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].

The Board notes a January 2002 letter from Mr. V. claiming 
that the veteran injured his knees during a jump in service.  
There is also a letter from Mr. V. dated 1972 indicating that 
the veteran injured his tailbone during a jump.  There is no 
indication as to why Mr. V failed to mention the knee injury 
in the 1972 letter.  Accordingly, his lay statements are of 
little if any probative value and are far outweighed by an 
absence of any relevant findings for so many years post 
service and by the fact that the veteran did not file a claim 
until recent years.

The Board recognizes the veteran's belief that his bilateral 
knee disorder is related to service.  However, this 
determination is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the Board has considered the 
veteran's assertions, they are far outweighed by the absence 
of any relevant medical findings for so many years post-
service, and the VA examiner's opinion that the current 
condition is unrelated to service.  

In summary, a bilateral knee condition is not shown by the 
medical evidence of record for more than 20 years post-
service and the competent medical opinion of record suggests 
that there is no relationship between the current knee 
disorder and service.  The Board has carefully reviewed the 
record and has concluded that a preponderance of the evidence 
is against the veteran's claim for service connection for a 
bilateral knee disorder.  The doctrine of reasonable doubt 
has been considered but as the preponderance of the evidence 
is against the claim, this doctrine is not applicable.  
38 U.S.C.A. § 5107(b).  Accordingly, service connection for a 
bilateral knee disorder is not warranted.  
    
Left Elbow Fracture

The veteran seeks service connection for the residuals of a 
left elbow fracture as secondary to his bilateral knee 
disorder.  The veteran states that the onset of his left 
elbow disorder was when he fell in February 2001 because his 
knees gave out.  VAMC, Tucson records show treatment for an 
elbow fracture following the initial injury, and that 
possible causes included slipping on ice and the veteran's 
knee problems.

The July 2005 VA examiner reported that the left elbow had 
slight chronic swelling about the olecranon region and was 
tender at the tip of the olecranon.  

In this case, the veteran cannot be service-connected for the 
residuals of a left elbow fracture as secondary to his 
bilateral knee disorder since his knee disability is not 
recognized as a service-connected disability.  Therefore, 
secondary service connection cannot be granted.  38 C.F.R. § 
3.310 (2005).  

The veteran does not claim, nor does the evidence show, that 
the residuals of a left elbow fracture are directly related 
to service.  The veteran's separation examination in 1958, 
re-enlistment examination for the Army National Guard, and 
service medical records do not show any evidence or complaint 
of an elbow fracture.  An elbow fracture was not shown until 
2001, more than forty years after separation.  Thus, there is 
no evidence to support a grant of service connection on a 
direct basis.

The Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is against the veteran's 
claim for service connection for the residuals of a left 
elbow fracture, to include as secondary to a knee disability.  
The doctrine of reasonable doubt has been considered but as 
the preponderance of the evidence is against the claim, this 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 
supra; Ortiz, supra.  Accordingly, service connection for the 
residuals of a left elbow fracture is not warranted.  


ORDER

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for residuals of a left 
elbow fracture, to include as secondary to the left and right 
knee disorder is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


